Case 1:21-cv-00194-TFM-M Document 9 Filed 09/09/21 Page 1 of 4                  PageID #: 59




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

DOLORES ANDREWS, as Personal                  )
Representative of the Estate of KEVIN         )
ANDREWS, deceased; SARA A. JONES,             )
as Personal Representative of the Estate      )
of JOSEPH ANDREWS, deceased,                  )
                                              )
         Plaintiffs,                          )
                                              )
v.                                            )
                                              )      CASE NO.: CV-2021-194-TFM-M
STEPHEN ANDREW BAILEY;                        )
HUEY HOSS MACK, and                           )
TOWN OF LOXLEY,                               )
                                              )
         Defendants.                          )



                        REPORT OF PARTIES’ PLANNING MEETING

         Pursuant to Fed.R.Civ.P. 26(f), a meeting was held on September 2, 2021, at 10:00 a.m.

and was attended by:

         Britt V. Bethea for Plaintiff

         Thomas O. Gaillard, III, for Defendants

         The parties do not request a conference with the court before entry of the scheduling

order.

         1.     Brief Narrative Statements of the Parties:

                        Plaintiff’s Brief Narrative Statement of the Facts

        On April 1, 2019, Defendant Bailey was a peace officer employed by the Loxley Police
Department and assigned to the Baldwin County, Alabama Sheriff’s Office Special Operations
Unit. Defendant Bailey initiated a high-speed chase on Interstate 10 in Baldwin County,
Alabama, pursuing a Chevrolet Malibu driven by Dominic Scotti Garcia, Jr. Defendant Bailey
initiated the high-speed chase because he observed Mr. Garcia impeding the flow of traffic and
changing lanes without using a turn signal. After a period of time, the high-speed chase
Case 1:21-cv-00194-TFM-M Document 9 Filed 09/09/21 Page 2 of 4                     PageID #: 60




proceeded eastbound in the westbound lanes of Interstate 10, against the flow of oncoming
traffic. The chase lasted many miles, and gave Defendant Bailey time to deliberate whether or
not to continue his high-speed pursuit of Mr. Garcia, particularly when Mr. Garcia began
traveling eastbound in the westbound lanes of Interstate 10, against the flow of oncoming traffic.
The chase concluded when Garcia’s vehicle impacted the Plaintiffs’ vehicle head-on, killing both
of the Plaintiffs’ deceased.

        The Plaintiffs assert a state law wrongful death claim and a 42 U.S.C. § 1983 substantive
due process claim against Defendant Bailey, and a 42 U.S.C. § 1983 municipal liability claim
against and the Town of Loxley.


                     Defendant’s Brief Narrative Statement of the Facts

       On April 1, 2019, Defendant Stephen Andrew Bailey was working with the Baldwin
County Sheriff’s Office Special Operations Unit on Interstate 10. After observing the driver of a
Chevrolet Malibu vehicle impeding the flow of traffic, changing lanes without using a turn signal
and other improper and/or suspect actions, Defendant Bailey attempted to initiate a stop of that
vehicle. The driver of the Chevrolet Malibu attempted to elude Defendant Bailey and the driver
of the Chevrolet Malibu ultimately caused a collision with the vehicle operated by Joseph
Andrews and occupied by Kevin Andrews. The driver and occupants of the Chevrolet Malibu
were killed as a result of this collision. In addition, Joseph Andrews and Kevin Andrews
allegedly died as a result of the collision with the Chevrolet Malibu.

        Defendant Stephen Andrew Bailey and the Town of Loxley deny any liability for the
state and federal claims alleged against them in this lawsuit. Defendants specifically assert that
the federal claims do not rise to the level of asserting viable constitutional claims against these
Defendants. Defendants further assert that there is no basis for establishing any wrongful death
claim against them under Alabama law. Finally, Defendants assert various affirmative defenses
in response to these claims and allegations.


       2.      This jury action should be ready for trial by January 2023 and at this time is
expected to take approximately 2-3 days.


        3.     The parties request a pretrial conference in December 2022.


        4.     Discovery Plan. The parties jointly propose to the court the following discovery
plan:

             Discovery will be needed on the following subjects: The allegations of the
Complaint and the denials and defenses raised by the Defendant in its Answer.




                                                2
Case 1:21-cv-00194-TFM-M Document 9 Filed 09/09/21 Page 3 of 4                     PageID #: 61




               All discovery commenced in time to be completed by July 29, 2022.


       5.      Initial Disclosures. The parties will exchange by September 23, 2021, the
information required by Fed.R.Civ.P. 26(a)(1).


        6.     The parties request until November 19, 2021, to join additional parties and amend
the pleadings.


       7.      Reports from retained experts under Rule 26(a)(2) due:
               From Plaintiff by March 25, 2022.
               From Defendants by May 27, 2022.


      8.     Pretrial Disclosures. Final lists of witnesses and exhibits under Rule 26(a)(3) due
by twenty-one (21) days prior to pretrial conference.


       9.      Discovery Limits.
               Maximum of 30 interrogatories by each party to any other party. Responses due
               30 days after service.
               Maximum of 8 depositions by plaintiff and 8 by defendants. Each deposition
               limited to maximum of 7 hours unless extended by agreement of parties.
               Maximum of 20 requests for admission by each party to any other party.
               Responses due 30 days after service.
               Maximum of 30 requests for production of documents by each party to any other
               party. Responses due 30 days after service.


       10.     All potentially dispositive motions filed by August 19, 2022.


       11.     Settlement cannot be evaluated prior to some discovery.


        12.    The parties anticipate that discovery in this matter will involve very limited
production of Electronically Stored Information (ESI). The parties anticipate that the production
of any ESI in this matter will be simple and have agreed that all ESI related to this matter should
be produced in PDF form unless any different format of production is deemed necessary by the
parties. The parties agree to work in good faith to resolve any issues regarding the production of
ESI. At this time the parties feel that a full ESI production protocol is not necessary given the
limited ESI anticipated in this case.




                                                3
Case 1:21-cv-00194-TFM-M Document 9 Filed 09/09/21 Page 4 of 4                     PageID #: 62




        13.   All parties shall be provided five (5) days’ notice prior to the service of any non-
party subpoena.


Date: September 9, 2021.


/s/ Britt V. Bethea    [by Consent]                 /s/ Thomas O. Gaillard, III     [by Consent]
BRITT V. BETHEA (BETHB9988)                         THOMAS O. GAILLARD, III(GAILT9459)
J. DAVID GREENE                                     HELMSING, LEACH, HERLONG,
GREENE & PHILLIPS, LLC                               NEWMAN & ROUSE, P.C.
51 N. Florida Street                                Post Office Box 2767
Mobile, AL 36607                                    Mobile, AL 36602
(251) 478-1115                                      (251) 432-5521
Email: BBethea@GreenePhillips.com                   Email: TOG@helmsinglaw.com
Email: JDGreene@GreenePhillips.com                  Attorney for Defendants Town of Loxley
Attorneys for Plaintiffs                            and Stephen Andrew Bailey




                                                4
